DISSENTING OPINION
Buchanan, P.J.
I dissent on these grounds:
I. Rule 13 of Division Three of the Criminal Court of Marion County is not properly before us.
II. The majority fails to follow a ruling precedent of the Indiana Supreme Court, to-wit, Hart v. State (1976), 265 Ind. 145, 352 N.E.2d 712, which specifically held a twenty minute limitation on oral voir dire examination by counsel was not, as such, an abuse of discretion.
I.
There is authority in Indiana for the proposition that the Court of Appeals cannot take judicial notice of the rules of trial courts. In State ex rel. Rose v. Hoffman the Court said:
*139Respondent has not given us a copy of the rule he claims to rely upon. We cannot take judicial notice of the rules of Circuit courts or other nisi prius courts. 2 Gavit, Indiana Pleading & Practice, § 365 p. 2169. I Elliott, General Practice 175, § 188. Rout v. Ninde et al (1889), 118 Ind. 123, 20 N.E. 704. State ex rel. Rose v. Hoffman (1948), 227 Ind. 256, 260-61, 85 N. E. 2d 486, 488.
While it is true TR. 81 permits trial courts to make local rules, I see in it no reasonable implication that we may take judicial notice of such rules.
Nor was Rule 13 made a part of the record. Appellate courts do not consider questions which have no foundation in the record. Buchanan v. State (1975), 263 Ind. 360, 332 N.E.2d 213.
Thus I am not convinced that the validity of the rule is properly presented.
II.
Regardless of whether the rule is properly before us, voir dire was limited by the trial court . . . consistent with the recent trend in Indiana law. Hart v. State, supra; Owens v. State (1975), 263 Ind. 487, 333 N.E.2d 745; White v. State (1975), 263 Ind. 302, 330 N.E.2d 84; Robinson v. State (1973), 260 Ind. 517, 297 N.E.2d 409; TR. 47 (A) (allows the trial court to conduct voir dire).
In this case, as in Hart, the trial judge first conducted an oral examination of the jurors and then the Defendant orally questioned the jury for twenty minutes. Defendant in this case, however, did not follow the procedure in Hart and submit his own written questions after his twenty minute time limit had elapsed. He merely requested a five minute extension of time to conduct additional voir dire himself. There is no indication in the record that he requested the court itself to continue voir dire examination or that he submitted supplemental questions.
We cannot assume that the trial court would not have been willing to conduct further voir dire or to pose supplemental written questions had a proper request been made. -
*140Because Defendant failed to avail himself of the potential for supplementing oral voir dire, he cannot assert error based on improper limitation of voir dire, and the holding in Hart must control:
A fortiori, this trial court’s rule limiting counsel to twenty minutes of oral questioning is not, on its face, and without more, an abuse of the court’s discretion. Hart v. State, supra at 151, 352 N.E.2d at 716.
The denial of Defendant’s request for additional time to conduct oral voir dire is insufficient to constitute an abuse of the court’s discretion.
According to the doctrine of Hart, and White, TR. 47(A) has been construed to allow the trial court to preclude counsel from directly addressing prospective jurors with the proviso that in such event further inquiry shall be permitted by the parties, but such inquiry need not be in any “particular form.” White v. State, supra at 306, 330 N.E.2d at 86. And this only applies if the trial judge has conducted voir dire examination exclusively.
In White, the Defendant was completely denied the right to “verbally supplement the court’s voir dire” (but had the right to submit questions to the trial court) ; and the observation was made that “A trial judge has wide discretion in arranging and conducting a proper voir dire.” Supra at 306, 330 N.E.2d at 86.
I cannot distinguish this case from Hart, i.e., “limiting counsel to twenty minutes of oral questioning is not, on its face, and without more, an abuse of the court’s discretion.” Supra at 151, 352 N.E.2d at 716.
Where is the “more”? There is no indication in the record. Defendant was prejudiced or harmed. He made no attempt to submit oral or written questions to the trial court indicating particular areas of inquiry that should have been explored.
Thus I conclude the majority opinion directly contravenes Hart and is inconsistent with Robinson, White and Oioens.
*141The judgment should be affirmed.
Note. — Reported at 359 N.E.2d 594.